DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 05/12/2022 has been entered. Claims 90-91, 94-95, 98, 100-101 and 105 have been amended. Claims 1-89 were previously cancelled. Claims 90-114 remain pending in this application. Claims 106-114 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 98 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 98 recites “the liquid control layer comprises a hydrophilic material, and a superabsorbent material”. The specification recites “for further example, liquid control layer 114 can comprise a hydrophilic material, such as, for example, a superabsorbent polymer” (¶ 0104). Claim 98 thus requires the liquid control layer to comprise two materials (a hydrophilic material and a super absorbent material) while the specification recites one material (a hydrophilic material that is a super absorbent polymer). Thus the specification as originally claimed does not support the newly introduced limitation. For the purposes of compact prosecution, claim 98 will be interpreted as “the liquid control layer comprises a hydrophilic material that is a superabsorbent polymer”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 90-91 and 94-101 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No.: US 2004/0030304 A1), in view of Cotton (Pub. No.: US 2010/0159192 A1).
	Regarding claim 90, Hunt discloses (fig. 2) a dressing (10) configured to be coupled to tissue (abstract), the dressing comprising:	A manifold (upper foam layer 12) that defines a plurality of gas passageways (foam is porous ¶ 0021, ln. 26-28);
	A sorbent layer (first lower foam layer 40) including a foam (¶ 0034, ln. 1-2), the sorbent layer configured to be disposed below the manifold (see fig. 2) and to draw exudate away from the tissue (¶ 0023, ln. 3-6), the sorbent layer further configured to capture exudate (lower foam layer may be constructed from polyurethane ¶ 0034, ln. 1-2, which is an absorbent polymer foam ¶ 0018, ln. 2-3 and thus configured to capture exudate);
	A gas-occlusive layer (drape 14) configured to be disposed over the manifold (see fig. 2) and coupled to the tissue (¶ 0024, ln. 3-6) such that an interior volume containing the manifold is defined between the gas-occlusive layer and the tissue (see fig. 1) and the gas-occlusive layer limits escape of gas from the interior volume (air-tight seal ¶ 0018, ln. 8-11).
	While Hunt does not explicitly disclose that the dressing is to facilitate delivery of therapeutic gas to the tissue, the device of Hunt is capable of doing so as includes a tube connector (16) for connection to a negative pressure source. 
	Further, Cotton teaches (fig. 6) a dressing that can be connected to a therapeutic gas supply and alternatively, reduced pressure (¶ 0078, ln. 3-7). Thus, it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the negative pressure dressing of Hunt to facilitate delivery of therapeutic gas to the tissue, as evidenced by Cotton, as devices comprising a tube connector for connection to a source are capable of facilitating delivery of therapeutic gas. 
	Regarding claim 91, Hunt discloses (fig. 2) wherein the sorbent layer has a plurality of perforations and/or openings (see fig. 2, ¶ 0035, ln. 1-3) configured to allow communication of the gas to the tissue (¶ 0034, ln. 1-3, ¶ 0035, ln. 5-7).
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic gas to the tissue, the plurality of perforations and/or openings of the sorbent layer of Hunt are cable of being configured to allow communication of the therapeutic gas to the tissue.
	Regarding claim 94, Hunt discloses (fig. 2) a patient-interface layer (lower wall 30 of elastomeric sheet 38) configured to be disposed below the sorbent layer (see fig. 2) and in contact with the tissue (¶ 0030, ln. 11-15), the patient-interface layer defining a plurality of openings (holes 34) configured to allow communication of gas and exudate through the patient-interface layer (¶ 0036, ln. 4-7). 
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic gas to the tissue, the plurality of openings of the patient-interface layer of Hunt is capable of allowing communication of the therapeutic gas. 
	Regarding claim 95, Hunt discloses wherein the patient-interface layer comprises a polymer, comprising polyethylene (PTFE ¶ 0021, ln. 11-13).
	Regarding claim 96, Hunt discloses (fig. 2) a liquid control layer (second lower foam layer 42) having a plurality of perforations (see fig. 2), the liquid control layer configured to be disposed below the manifold (see fig. 2) to restrict communication of exudate toward the tissue (¶ 0023, ln. 1-6).
	Regarding claim 97, Hunt discloses (fig. 2) wherein the sorbent layer is configured to be disposed between the manifold and the liquid control layer to capture exudate (¶ 0023, ln. 1-6).
	Regarding claim 98, Hunt discloses wherein the liquid control layer comprises a hydrophilic material that is a superabsorbent polymer (polyvinyl alcohol foam ¶ 0021, ln. 29-33).  
	Regarding claim 99, Hunt discloses wherein the manifold comprises polyethylene, a polyolefin, a polyether, polyurethane (¶ 0021, ln. 31-33), a co-polyester, a copolymer thereof, or a blend thereof.  
	Regarding claim 100, Hunt discloses (fig. 2) a second manifold (second lower foam layer 42) defining a plurality of gas passageways (see holes in second lower foam layer 42) and configured to allow communication of gas to the tissue (¶ 0047, ln. 15-17), wherein the sorbent layer is configured to be disposed between the manifold and the second manifold (see fig. 2).
	Regarding claim 101, Hunt discloses (fig. 2) one or more ports (see connector 16) coupled to the gas-occlusive layer (¶ 0040, ln. 1-2); 
	Wherein the one or more ports are configured to permit communication of gas through the gas-occlusive layer and into the interior volume (¶ 0040, ln. 5-7). 
	As discussed above, Hunt in view of Cotton can be configured to allow communication of therapeutic gas to the tissue. Thus, under the delivery of therapeutic gas to the tissue, the one or more ports is configured to permit communication of therapeutic gas. 

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Hartwell (Pub. No.: US 2011/0028918 A1).
	Regarding claim 92, Hunt in view of Cotton fail to teach wherein the sorbent layer comprises a superabsorbent polymer.  
	Hartwell teaches (fig. 1-4) a wound dressing configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising a sorbent layer (transmission layer 105), wherein the sorbent layer comprises a superabsorbent polymer (¶ 0040, ln. 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sorbent layer of Hunt in view of Cotton such that it comprises a superabsorbent polymer, as taught by Hartwell, as superabsorbent polymers form a reservoir for exudate (Hartwell ¶ 0040, ln. 1-9). 

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Coulthard et al. (Pub. No.: US 2010/0305490 A1).
	Regarding claim 93, Hunt in view of Cotton fail to teach wherein the sorbent layer comprises a carbon filter.  
	Coulthard teaches (fig. 1-3) a dressing (104) configured to be coupled to tissue (see fig. 2) and thus in the same field of endeavor comprising a carbon filter that may be positioned anywhere in the dressing (¶ 0085, ln. 4-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sorbent layer of Hunt in view of Cotton such that it comprises a carbon filter, as suggested by Coulthard, in order to retain or prevent odor from exiting the dressing (Coulthard ¶ 0085, ln. 3-4).

	Claims 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 101 above, and further in view of Mumby et al. (Pub. No.: US 2014/0249495 A1).
	Regarding claim 102, Hunt in view of Cotton fail to teach wherein for at least one of the one or more ports, a filter coupled to the gas-occlusive layer and configured to filter fluid that flows through the port.  
	Mumby teaches (fig. 15B) a dressing for configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising at least one or more ports (2150)), wherein a filter (2130) is coupled to a gas-occlusive layer (cover layer 140) and configured to filter fluid through the port (¶ 0395, ln. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such that it includes the filter of Mumby in order to provide a liquid barrier that ensures that no liquids are able to escape from the wound dressing as well as provide a bacterial barrier (Mumby ¶ 0395, ln. 1-5).
	Regarding claim 103, Hunt in view of Cotton and further in view of Mumby fail to teach wherein the filter comprises polytetrafluoroethylene, a polyester, a polyamide, a copolymer thereof, or a blend thereof.  
	Mumby teaches wherein the filter comprises polytetrafluoroethylene (¶ 0396, ln. 15), a polyester, a polyamide, a copolymer thereof or a blend thereof).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Hunt in view of Cotton and further in view of Mumby such that it comprises polytetrafluoroethylene, as taught by Mumby, as polytetrafluoroethylene are suitable for use as a filter (Mumby ¶ 0396, ln. 1-15).
	
Claim 104 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Robinson et al. (Pub. No.: US 2011/0224633 A1).
	Regarding claim 104, Hunt in view of Cotton fail to teach a valve coupled to the gas-occlusive layer and configured to relieve pressure within the interior volume when pressure within the interior volume exceeds a threshold pressure.  
	Robinson teaches (fig. 7) a dressing (700) configured to be coupled to tissue (abstract) and thus in the same field of endeavor comprising a valve (736) coupled to a gas-occlusive layer (sealing member 714) (see fig. 7) and configured to relieve pressure when the interior volume exceeds a threshold pressure (¶ 0066, ln. 1-11, ¶ 0067, ln. 1-11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such that it includes the valve of Robinson in order to alleviate the vacuum lock associated with reduced-pressure delivery (¶ 0041, ln. 6-8).

Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 90 above, and further in view of Eriksson et al. (Pub. No.: US 2015/0119857 A1).
Regarding claim 105, Hunt in view of Cotton fail to teach a sensor configured to detect a presence of therapeutic gas within the interior volume.
	Eriksson teaches (fig. 1) a device (20) configured to be coupled to tissue (abstract) comprising a sensor to detect a presence of a therapeutic gas within an interior volume (chamber space 24) (¶ 0061, ln. 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt in view of Cotton such that it includes the sensor of Eriksson in order to monitor certain parameters (Eriksson ¶ 0061, ln. 1-6). 
	
Response to Arguments
	Applicant’s claim amendments have overcome the objections and the objections are therefore withdrawn.
	Applicant’s claim amendments have overcome previous rejections under 35 USC §112 (a) and the 112(b) rejections are therefore withdrawn. 
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. Claim 90 has been amended to recite “the sorbent layer [is] configured to capture exudate”. Applicant argues that the foams of Hunt are not described as being configured to capture exudate. However, Hunt discloses that the sorbent layer (first lower foam layer 40) may comprise a polyurethane foam (¶ 0034, ln. 1-2) and further discloses that polyurethane is an absorbent polymer foam (¶ 0018, ln. 2-3). Thus, Hunt discloses that the sorbent layer is “configured to capture exudate”. Accordingly, claim 90 is obvious over Hunt in view of Cotton.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781